DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Windmueller et al, US Patent No. 8,807,434.
Windmueller et al disclose techniques for generating customized two-dimensional barcodes comprising: a memory (col. 7, line 60+, col. 14, lines 34-44) for storing computer instructions and a processor 200 in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to: obtaining a bar code encoding request (by receiving URL and image); generating (by the computing device 104) a target bar code embedded with a target code by encoding the target code in response to the bar code encoding request, the target code being self-contained executable code compiled from a programming language and comprising a logic function (special program language and instructions for combining the image and other data to generate the code, fig. 4A-B); and displaying the target bar code (on the display of device 104, fig. 1). (See figs. 5-6); wherein generating the target bar code comprises: obtaining the target code; and executing a target bar code encoding algorithm using a character string of the target code as an input parameter, and generating the target bar code. (The interface input device includes at least a keyboard and a mouse to input character string such as email address and physical address col. 7, lines 35-50); wherein obtaining the target code comprises: obtaining a target parameter value in response to a parameter input operation; and generating the target code according to the target parameter value, wherein the target code is embedded with the target parameter value (the input information such the image, URL, and other information corresponds to specific value for generating the code); wherein the target code comprises at least one of the following target logical functions: a first target logical function, used for allowing a target with a read permission to run the target code, the target comprising an account, a device or a virtual machine; a second target logical function, used for allowing the target code to be run within a validity period; or a third target logical function, used for calling and configuring target hardware in the terminal to execute a target operation. (At least once the information is received the software and hardware of the device must perform to generate the code); wherein displaying the target bar code comprises at least one of the following: displaying, by the terminal, the target bar code; or printing, by the terminal, the target bar code on a target medium. (The barcode can be displayed on the display device 104, see fig. 1); and wherein the target code comprises at least one of a source code, or an executable code (in order to generate the target code, source code and/or executable code must be present in the request, see col. 7, line 50+).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,347,954 (hereinafter ‘954 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘954 Patent. For instance, in claim 1 of the current application and in the ‘954 Patent, the applicant claims:
Application No. 17/497,248
Patent No. 11,347,954
A method for bar code generation performed by a device, the method comprising: obtaining a target code by compiling a source code, the target code being self-contained executable code comprising target computer readable instructions and comprising logic functions, wherein the target computer readable instructions are executable by a processor; and generating a target bar code embedded with the target code by encoding the target code, wherein the target code comprises at least one of the following logical functions: a first logical function for allowing a scanning device with a read permission to run the target code, a second logical function for allowing the target code to be run within a validity period, and a third logical function for calling and configuring target hardware in the scanning device to execute a target operation.
A method for bar code generation and display, applied to a terminal, comprising: obtaining a bar code encoding request comprising source code information; compiling the source code based on the bar code encoding request to generate a target code, the target code being self-contained executable code comprising computer readable instructions and comprising logic functions, wherein the computer readable instructions are executable by a processor; generating a target bar code embedded with the target code by encoding the target code in response to the bar code encoding request; and displaying the target bar code, wherein the target code comprises at least one of the following logical functions: a first logical function for allowing a scanning device with a read permission to run the target code, a second logical function for allowing the target code to be run within a validity period, and a third logical function for calling and configuring target hardware in the scanning device to execute a target operation.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-17 of the ‘954 Patent as a general teaching for a method for generating bar codes, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘954 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘954 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).	
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Eschenauer et al (US 2011/0014905) disclose a user device connected to a network
for providing commands. Powers et al (US 8,851,382) disclose a bar code estimating and
classifying system, has processor-implemented barcode comparator module comparing
aggregated classification determinations with predetermined threshold to determine validity of
decoded barcode estimation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876